712 N.W.2d 156 (2006)
Joseph M. MAUER, Personal Representative for the Estate of Kristiana Leigh Mauer, Deceased, Joseph M. Mauer, Individually, Joseph M. Mauer, as Next Friend of Carl Mauer, a minor, Minde M. Mauer, and Cory Mauer, Plaintiffs-Appellees,
v.
Robert Wayne TOPPING, Defendant, and
Board of County Road Commissioners of Manistee County, Defendant-Appellant.
Docket No. 128676. COA No. 250858.
Supreme Court of Michigan.
March 31, 2006.
By order of December 28, 2005, this case was held in abeyance for Middleton v. County of Marquette, 474 Mich. 986, 707 N.W.2d 352 (2005). On the Court's own motion, we VACATE our abeyance order of December 28, 2005. The application for leave to appeal the April 7, 2005 judgment of the Court of Appeals is again considered and, it appearing to this Court that the case of Rowland v. Washtenaw County Road Commission (Docket No. 130379) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.